NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
SCIELE PHARMA INC. (NOW KNOWN AS
SHIONOGI PHARMA INC.), '
Plain,tiff-Appellee,
AND
ANDRX CORPORATION, ANDRX
PHARMACEUTICALS INC. (DOING BUSINESS AS
WATSON LABORATORIES INC. - FLORIDA),
ANDRX PHARMACEUTICALS L.L.C., ANDRX
LABORATORIES (NJ) INC., ANDRX EU LTD., AND
ANDRX LABS L.L.C.,
Plaintiffs,
V.
LUPIN LTD. AND LUPIN PHARMACEUTICALS
INC.,
Defen,dants-Appellants,
AND
MYLAN INC. AND MYLAN PHARMACEUTICALS
INC.,
Defendcmts.
2012-1228

SClELE PHARMA V. LUPIN LTD 2
Appeal from the United States District Court for the
District of Delaware in consolidated case no. 09-CV-0037,
Judge Robert B. Kugler.
ON MOTION
ORDER
Lupin Ltd. et al. submit a motion for a stay, pending
appeal, of the preliminary injunction entered by the
United States District Court for the District of DelaWare
on February 23, 2012. Lupin also moves to expedite the
appeal. Lupin states that the appellee opposes.
Upon consideration thereof,
IT IS ORDERED THATZ
(1) The appellee is directed to respond to~the motion
for a stay no later than 5:0O p.m. on February 29, 2012.
(2) The motion for expedited briefing on the merits is
granted to the extent that Lupin’s opening brief is due
within seven days from the date of filing of this 0rder, the
appellee’s response brief is due within seven days &0m
the date of service of Lupin’s opening brief, and Lupin’s
reply brief and the joint appendix are due within seven
days from the date of service of the appellee’s response
brief. Expedited service should be used for the briefs.
FoR THE CoURT
 2 7 2012 /sl Jan Horbaly
Date J an Horbaly
Clerk
FlLED
U.S. CClLFHT DF APPEALS FOH
THE FEDERAE. ClRCUlT
FEB 27 2012
.1AN HOHBALY
CLERK

3
SCIELE PHARMA V. LUPlN LTD
cc: Douglass C. Hochstetler, Esq.
David B. Bassett, Esq.
Mary B. Matterer, Esq.
s24